                                                                                                            $o
                                19C                              R
                                                         -lijilffiE Et
                                                                       261
                                                                       fltGl-
                                               oo                srariisffffi6$Uor*t
                                           NORTHERN DISTRICT OF ILLINOIS

                    DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

1. Is this an indictment or information arising out of offenses charged in one or more
previously-filed complaints signed by a magistrate judge? No (You must answer lb even if
the answer is No)

       1a. If the answer is "Yes," list the case number and title of the earliest filed
       complaint:

       lb.          Should this indictment or information receive a new case number from the
       court? Yes

2. Is this an indictment or information that supersedes one or more previously-frled
indictments or informations? No

       2a. If the answer is 'Yes," list the case number and title of the earliest frled
superseded indictment or information and the name of the assigned judge (Local Rule
a0.3(bX2)):

3.     Is this a re-frling of a previously dismissed indictment or information? No

4.     Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? No

5.     Is this a transfer of probation supervision from another district to this District? No

6.     What level of offense is this indictment or information? Felony

7.     Does     this indictment or information involve eight or more defendants? No

8.     Does     this indictment or information include a conspiracy count? No

9.     Identify the type of offense that describes the count, other than any conspiracy count,
with the most severe penalty: Illegal Reentry (IV)

10.    List the statute of each of the offenses charged in the indictment or information.
       8 U.S.C $$ 1326(a) and (b)(2); 6 U.S.C. $ 202(4)

                                                                           s/ Niranian Emant
                                                                         Niranjan Emani
           ffimH,=rim                                                    Assistant United States Attorney


                    t.1.,:   i g li:;hN
               Ti_l,iliiiri;
        6t r-11.   t        '.
                               I    BRITI'I
        tJL-i\l\r    U. -. !.   _   i   niU j   1,.:*,",r{   I
